Citation Nr: 1242381	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a traumatic jaw injury.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a cervical spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been received to open claims for service connection for trauma to the jaw and a cervical spine disability, and further, denied entitlement to a total disability rating based upon individual unemployability (TDIU).  In July 2007, the Board remanded the issues for issuance of a statement of the case.

The issues of whether new and material evidence has been submitted to reopen a claim of service connection for a traumatic jaw injury, service connection for a cervical spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied service connection for a cervical spine disability.  Notice of that determination was sent to the Veteran that same month. A notice of disagreement was not received within the subsequent one-year period. 

2.  Evidence received subsequent to the last final denial of service connection for a cervical spine disability is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2002 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2012). 

2.  New and material evidence has been received since the RO's October 2002 rating decision, which denied service connection for a cervical spine disability, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a cervical spine disability, there is no prejudice to the Veteran, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In January 1992, the Veteran submitted a claim of service connection for a neck disability.  He reported in-service treatment for his neck disability in 1973.  In a January 1992 rating decision, the RO denied service connection for a cervical spine disability, claimed as a neck condition.  In that decision, the RO noted that service treatment records did not show neck problems, and that other evidence showed a history of neck pain since November 1985, which was many years after service.  Notice of that decision was provided to the Veteran, along with his appellate rights, in February 1992.  The Veteran filed a timely notice of disagreement in August 1992, and a statement of the case was issued in September 1992.  However in an October 1992 substantive appeal, the Veteran limited his appeal to a liver condition.  Thus, the January 1992 rating decision would ordinarily become final.  38 C.F.R. § 20.1103.  However, it is noted that additional service treatment records were received at the RO in 1996.  None of these records are relevant to the issue of whether the Veteran incurred a cervical spine disability due to an injury or disease or service, however, even if they were, the claim was thereafter reconsidered by way of a December 1998 rating decision.  See 38 C.F.R. § 3.156(c).

Then, in November 1997, the Veteran submitted a claim for service connection for degenerative joint disease of the spine.  In March 1998, the Veteran specifically referenced degenerative joint disease affecting the cervical spine.  In July 1998, the Veteran submitted a claim of entitlement to service connection for a cervical spine condition secondary to his service-connected "mouth" disability.  The Veteran's claim was denied by a December 1998 rating decision.  In that decision, the RO found that the Veteran's claim was not well-grounded, noting that the evidence did not show a plausible relationship between the Veteran's cervical spine disability and his service-connected cystic lesion involving teeth 23 through 26 with periodonitis.  Notice of that decision was provided to the Veteran, along with his appellate rights, in December 1998.  A notice of disagreement was not received within the subsequent one-year period, thus the decision would ordinarily become final.  38 C.F.R. § 20.1103.  However, the Board notes that VA medical records were obtained in June 1998 that were not associated with the claims folder at the time of the December 1998 determination.  A March 1992 VA medical record noted the Veteran's reports of neck pain since a motor vehicle accident in service in 1972.  This tends to show continuity of symptomatology since an injury in service.  Presuming the credibility of this evidence for the purposes of reopening the claim, it constitutes new and material evidence as it tends to show a link between current symptoms and an injury in service.  However, the claim was thereafter again denied in October 2002 thus extinguishing any pending claim.   

In November 2001, the Veteran filed a claim of service connection for severe degenerative spinal disease secondary to his traumatic injury to his teeth.  In a subsequent rating decision issued in October 2002, the RO did not address the issue of new and material evidence, but instead, denied the claim on the merits.  Specifically, the RO found that the evidence did not show a correlation between the Veteran's service-connected mouth disability and his cervical spine.  The RO further noted that there was no evidence of that disability during service.  Accordingly, the Veteran's claim was denied.  Notice of the October 2002 rating decision was sent to the Veteran the same month, along with his appellate rights.  The Veteran did not submit either a notice of disagreement or additional evidence within the subsequent one-year period and the October 2002 rating decision became final.  38 C.F.R. §§ 3.156(b), 20.1103.

Thereafter, in November 2003, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a cervical spine disability.  In an April 2004 rating decision, the RO found that new and material evidence had not been received to reopen that claim.  

Currently, the Veteran contends that his cervical spine disability is related to service in that it was caused by the same motor vehicle accident that caused his service-connected dental disability.  In support of that claim, he has submitted a July 2007 statement from a private physician indicating that the Veteran was evaluated for his neck condition, and following a review of the medical records brought by the Veteran, it is at least as likely as not that the Veteran's in-service accident which caused his dental trauma was a contributing cause of his current neck complaints.  This evidence is new and material, because it raises the possibility that the Veteran has a current cervical spine disability that may have been caused by an event or injury during his period of active service.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Board acknowledges that, in a February 2009 statement of the case, the RO appears to have determined that new and material evidence had been received to reopen the Veteran's claim.  Nevertheless, as service connection for a cervical spine disability was finally denied by an October 2002 rating decision, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior RO denial in October 2002, the RO determined that service connection for a cervical spine disability was not warranted because the evidence did not show, among other things, that the Veteran's current cervical spine disability was related to service or to his service-connected dental disability.  That decision became final. 

Since the last final decision in October 2002, evidence has been added to the claims file, namely the July 2007 private opinion, indicating that the Veteran's cervical spine disability was related to a motor vehicle accident in service. 

Importantly, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When presumed credible, the new evidence added to the claims file since the last final denial raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence is new and material and reopening the claim of entitlement to service connection for a cervical spine disability is warranted. 


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a cervical spine disability.  To that extent only, the appeal is granted. 


REMAND

Although the Board regrets the additional delay, it is constrained by the fact that proper adjudication requires additional development with respect to the Veteran's newly reopened claim for service connection for a cervical spine disability, his claim for a TDIU, and whether new and material evidence has been submitted to reopen a claim for service connection for a traumatic jaw injury. 

The Veteran contends that his current cervical spine disability is related to his active service.  Specifically, he has asserted that he injured his cervical spine in service during the same automobile accident in which he sustained dental trauma.  

Service treatment records, including a January 1973 separation examination, are negative for complaints or clinical findings relating to the cervical spine.  A dental treatment note does show treatment of the Veteran's teeth related to an accident in service, though no further details are provided.

Post service, the Veteran was afforded a November 1984 VA examination unrelated to the claims on appeal, during which examination of the neck, musculoskeletal system, and neurologic examination were all normal.  Subsequent VA treatment notes show that in April 1986 the Veteran presented for treatment for right shoulder complaints and numbness in the right arm following a December 1985 motor vehicle accident.  During September 1986 VA treatment, the Veteran reported a history of motor vehicle accident with neck and shoulder pain since November 1985.  Similarly, a September 1986 consultation shows complaints of neck pain and right shoulder pain secondary to a December 1985 motor vehicle accident.  A January 1987 VA treatment note indicates that an April 1986 cervical spine series revealed loss of lordosis.  Thereafter, during March 1992 VA treatment, the Veteran complained of neck pain since a 1972 motor vehicle accident.  In July 1992, magnetic resonance imaging (MRI) revealed a small posterolateral herniated nuclear pulposis at C6-7 to the right.  Subsequent VA treatment notes dated through February 2002 show continued complaints and treatment related to the cervical spine.

The Veteran was afforded a February 1998 VA examination during which he complained of neck and shoulder pain since a motor vehicle accident in service.  The examiner diagnosed degenerative disc disease of the cervical spine, consistent with an October1997 MRI.  The examiner did not provide an etiological opinion.

In support of his claim, the Veteran has recently submitted a July 2007 statement from a private physician indicating that the Veteran was evaluated for his neck condition, and following a review of the medical records brought by the Veteran, it is at least as likely as not that the Veteran's in-service accident that caused his dental trauma was a contributing cause of his current neck complaints.  In support of that opinion, the physician noted the Veteran's report that he did not have neck problems prior to the accident in service, and has continued to have neck problems since.  It was also noted that the Veteran reported no other accident, injury, or contributing cause of his neck pain.  The physician qualified his opinion, however, stating that he did not have all of the records documenting the Veteran's treatment and was basing the opinion on the medical evidence brought by the Veteran.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

To date, no VA medical provider has rendered an etiological opinion with respect to the Veteran's currently diagnosed cervical spine disability.  Accordingly, the Board finds that the service dental record showing an accident in service, the post service medical records showing treatment for cervical spine complaints since at least as early as April 1986, and the July 2007 private opinion indicating that the Veteran's in-service accident contributed to the Veteran's cervical spine complaints, constitutes sufficient evidence to trigger the need for a VA etiological examination and opinion, which includes a comprehensive review of the claims folder.  38 U.S.C.A. §§ 3 .159(c)(4), 4.1 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board is cognizant that the July 2007 private physician provided a positive opinion that was based on a review of some medical records.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Nevertheless, the physician did not review the claims file, and his opinion appears to have been based on an inaccurate factual predicate.  Specifically, the opinion was based on the Veteran's report that he did not have any other accident or injury to his neck.  However, VA treatment notes show complaints of neck pain related to a December 1985 motor vehicle accident.  Therefore, the July 2007 opinion is inadequate for rating purposes and cannot serve as the basis for establishing service connection.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value). 

Next, it appears that Social Security Administration records are outstanding.  The Veteran has reported in various written statements that he is in receipt of SSA disability benefits related to his spinal condition, and has been since some time in the late 1990s.  While those benefits were awarded years ago, claimants undergo examinations to determine whether continued benefits are warranted.  Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).  In this regard, the Veteran reported undergoing an evaluation sometime around January 2004 with an additional evaluation to take place five to seven years later.  Those records are potentially relevant to the issue on appeal and attempt to obtain them must be made.  The Board acknowledges that a request for those records was made in December 2008, and that a response was received the same month indicating that medical records could not be sent.  However, the SSA declined to indicate in the response as to whether the medical records had been destroyed, were unable to be located, or were not obtained by SSA.  As such, the Board finds that additional requests should be made to determine the exact status of the Veteran's SSA disability records.

Additionally, it appears that pertinent VA medical records may be outstanding.  Specifically, during September 1986 VA treatment, the Veteran reported undergoing x-rays at VA sometime around November 1985 for complaints of neck and shoulder pain related to a motor vehicle accident.  However, no x-rays or records showing treatment at that time have been associated with the claims file.  
Furthermore, the record shows that the Veteran has been receiving some form of VA treatment since at least as early as 1983 and the Veteran reported in a January 2002 submission that he was treated by VA from 1973.  Accordingly, the Board finds that efforts should be made to obtain any outstanding VA medical records since the Veteran's discharge from service.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or identify any other outstanding medical records.

Next, it appears that service treatment records appear to be outstanding.  The Veteran claims to have injured his neck in the same accident in service in which he knocked out several teeth.  He has reported receiving treatment in service in November 1972 secondary to that accident, and further, reported receiving treatment specific to his neck in the spring of 1973.  However, available service treatment records do not show any treatment relating to that accident, other than the dental note that the Veteran underwent dental work related to an accident.  Nor do they show treatment of the neck in 1973.  The Board notes that in a January 1992 rating decision, the RO indicated that it had requested from the Veteran his assigned Reserve unit so that additional efforts could be made to ensure that the Veteran's complete service treatment records were obtained, but that the Veteran did not respond to the RO's request.  Thereafter, in June 1998, the Veteran submitted information regarding the Army National Guard unit to which he was assigned following his period of active duty.  However, it does not appear that additional efforts were made to obtain service treatment records pursuant to that information.  Because there appear to be outstanding service treatment records, and the Veteran has provided information sufficient to allow for a search for additional service treatment records, further attempts to obtain them should be made.  

Finally, with respect to whether new and material evidence has been submitted to reopen a claim for service connection for a traumatic jaw injury, the Board observes that the Veteran has not yet been provided proper notice as to the evidence necessary to substantiate his claim.  The United States Court of Appeals for Veterans Claims (Court) has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a January 2004 letter, prior to the Court's ruling in Kent, the RO properly informed the Veteran that his claim had been previously denied; however, it did not indicate the reasons for the previous denial.  As the Veteran has not yet been notified of the reasons for the prior denial or what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial, a remand is necessary so VA can provide the proper notice.  See Kent, supra. 

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the claims which are remanded herein for additional development.  As such, the matter of entitlement to a TDIU will not be addressed until the other claims are resolved. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the Veteran with a notification letter that contains the information required by Kent for the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for trauma to the jaw.  The letter must include addressing what constitutes new and material evidence to reopen the claim based on the evidence of record at the time of the August 2000 rating decision (the last final denial), as well as the evidence and information necessary substantiate the element or elements required to establish the underlying claims that were found insufficient in the previous denial.  

2.  Contact the National Personnel Records Center (NPRC), the Veteran's National Guard unit, and/or any other appropriate facility and request additional service treatment records, including any records pertaining to a November 1972 motor vehicle accident, or 1973 treatment of the cervical spine.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Request again, directly from the SSA, complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Obtain and associate all outstanding VA treatment records from the Charlie Norwood VA Medical Center in Augusta, Georgia, to including any treatment records dated since 1973.

5.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and likely etiology of his cervical spine disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed cervical spine disability. 
The examiner should diagnose all current cervical spine disabilities and opine as to whether any diagnosed disability at least as likely as not (a probability of 50 percent or greater) had its onset during service, was shown within the first post-service year if arthritis is diagnosed, or is otherwise related to any aspect of the Veteran's active service, including a November 1972 automobile accident.  If arthritis presented itself within one year of discharge, the examiner should explain the symptoms and signs exhibited and the severity of the condition at that time. 

In so opining, the examiner's attention is directed to the service treatment records, pertinent evidence in the claims file including VA medical records showing treatment of the cervical spine since April 1986, the private July 2007 medical opinion linking the Veteran's current cervical spine disability to service, as well as the records provided by the SSA.  The examiner should also consider the lay statements provided by the Veteran, including his prior contentions that he suffered from neck pain related to a December 1985 motor vehicle accident, and his subsequent contentions that his cervical spine symptoms began following an accident in service in 1972.  The examiner should also consider any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished. 

6.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's service connection and TDIU claims, as well as whether new and material evidence has been submitted to reopen a claim of service connection for trauma to the jaw, after taking any other development action deemed warranted.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


